Citation Nr: 0308491	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  95-34 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a neuropsychiatric 
condition, claimed as post traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for residuals, right 
elbow trauma.  

3.  Entitlement to service connection for gastritis.  

4.  Entitlement to nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel
REMAND

The veteran served on active duty from March 1970 to 
October 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for neuropsychiatric condition, claimed as PTSD, 
residuals, right elbow trauma, gastritis, and nonservice-
connected pension benefits.  

The veteran requested a Travel Board hearing in October 1997.  
The scheduled June 2000 Travel Board hearing was canceled.  
In June 2000, the veteran requested a personal hearing before 
the hearing officer at the RO.  The veteran did not report 
for that scheduled August 2001 RO hearing.  In January 2002, 
the veteran's representative indicated, in pertinent part, 
that there was a mistake in the veteran's request for a 
personal hearing and that he actually wanted a Travel Board 
hearing.  In November 2002, the veteran was asked to clarify 
whether or not he wanted a hearing before the Board.  He 
indicated in a letter dated that same month, that he desired 
a hearing before a Board member in Washington, DC.  That 
hearing was scheduled for May 6, 2003.  In April 2003, he 
wrote to the Board indicating that he was unable to travel to 
Washington, DC and wanted his records sent back to Puerto, 
Rico in order to be scheduled for a Travel Board hearing.  
The veteran has a right to such a hearing.  38 U.S.C.A. 
§ 7107(b) (West. 2002); 38 C.F.R. §§ 20.700(a), 20.703 
(2002).  Therefore, a Travel Board hearing should be 
scheduled for him pursuant to 38 C.F.R. § 20.704 (2002).  

Accordingly, this case is REMANDED to the RO for the 
following action: 

The RO should take appropriate action and 
schedule a Travel Board hearing for the 
veteran.  He should be notified of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2002).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




